                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Steven Allen Cobb Jr.                                              Docket No. 5:15-CR-214-1H

                               Petition for Action on Supervised Release

    COMES NOW Dewayne L. Smith, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Steven Allen Cobb, Jr., who, upon an earlier plea
of guilty to Felon in Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1), 18 U.S.C. § 924(a)(2),
was sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on June 15, 2016, to the
custody of the Bureau of Prisons for a term of 44 months. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 3 years.

    Cobb was released from custody on January 10, 2019, at which time the term of supervised release
commenced. On March 6, 2019, a Violation Report was submitted advising that the defendant tested
positive for cocaine and marijuana via instant urine screen on March 5, 2019. Cobb readily admitted using
these substances, and he signed an admission of drug use form. Cobb was verbally reprimanded, counseled
about his actions, cognitive behavior skills were used, and he agreed to attend outpatient substance abuse
treatment sessions. The court agreed to continue supervision.

    RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: During a home inspection on April 10, 2019, the defendant tested positive for cocaine via
instant urine screen. Cobb readily admitted to using cocaine base and opiates on April 8, 2019, and he
signed an admission of drug use form. As a sanction for this violation, the probation office is recommending
that he be placed on 60 days curfew with electronic monitoring. Additionally, he was instructed to attend
weekly outpatient substance abuse treatment. The defendant signed a Waiver of Hearing agreeing to the
proposed modification of supervision.

   PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

       The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
       60 consecutive days. The defendant is restricted to their residence during the curfew hours. The
       defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
       abide by all program requirements, instructions and procedures provided by the supervising officer.

       Except as herein modified, the judgment shall remain in full force and effect.


Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Dwayne K. Benfield                                /s/ Dewayne L. Smith
Dwayne K. Benfield                                    Dewayne L. Smith
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      201 South Evans Street, Rm 214
                                                      Greenville, NC 27858-1137
                                                      Phone: 252-830-2338
                                                      Executed On: April 12, 2019
Steven Allen Cobb Jr.
Docket No. 5:15-CR-214-1H
Petition For Action
Page 2
                                     ORDER OF THE COURT
                               16th
Considered and ordered this _________               April
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.



________________________________
Malcolm J. Howard
Senior U.S. District Judge
